Citation Nr: 0012357	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  95-38 151	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for residuals of 
asbestos exposure.

3.  Entitlement to service connection for residuals of 
exposure to toxic materials.  

4.  Entitlement to service connection for an adjustment 
disorder.

5.  Entitlement to service connection for dysmenorrhea.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1994.  The case came to the Board of Veterans' 
Appeals (Board) on appeal of a November 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  

According to a September 1999 appeal cancellation 
notification form, the veteran is satisfied with RO decisions 
on the issues of entitlement to service connection for 
bronchitis and for high cholesterol and with the evaluation 
of her service-connected bilateral heel disability.  
Consequently, those issues are no longer on appeal.


FINDINGS OF FACT

1.  The veteran's claims for service connection for low back 
disability, residuals of asbestos exposure, and residuals of 
exposure to toxic materials are not plausible.

2.  The veteran's claim for service connection for an 
adjustment disorder is plausible.

3.  All available evidence necessary for an equitable 
determination of the issue of entitlement to service 
connection for dysmenorrhea has been obtained.

4.  Dysmenorrhea originated in service.



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for low back disability, 
residuals of asbestos exposure, and residuals of exposure to 
toxic materials.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for an 
adjustment disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  Dysmenorrhea was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Continuity 
of symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
she has not, her claims must fail, and VA is not obligated to 
assist her in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

The veteran's service medical records reveal that she 
complained in October 1982 of a back injury 3-4 weeks 
earlier, with low back pain and cramps; no back disability 
was diagnosed.  She was hospitalized in July 1986 with the 
notation that she was divorced from her husband in June 1986.  
The Axis I discharge diagnosis was an adjustment disorder 
with mixed disturbance of emotions and conduct, acute, 
moderate, manifested by depression, agitation, thoughts of 
suicide and an episode of shoplifting.  The assessment in 
August 1986 was adjustment disorder with mixed emotional 
features, in partial remission.  It was noted in May 1987 
that the veteran's adjustment disorder had fully resolved.  
She complained of painful periods on gynecological evaluation 
in March 1992.  Her complaints in September 1993 included 
dysmenorrhea; gynecological examination was within normal 
limits.  

On her retirement medical history report in October 1993, the 
veteran noted frequent trouble sleeping and depression or 
excessive worry.  She indicated that she had been treated for 
a female disorder and that she had had a change in her 
menstrual pattern.  It was noted in the physician's summary 
section of the report that she had had frequent trouble 
sleeping since 1992, of unknown cause and no treatment, and 
that she had depression in 1992 due to family problems that 
lasted for about six months, with no treatment required and 
no recurrence.  She had also had painful cramps and clotting 
during her menstrual cycle in March 1992 and an irregular 
menstrual pattern since 1992, of unknown cause.  Physical 
examination in October 1993 was within normal limits.

On VA examination in April 1994, there was no abnormality of 
the back.  The impressions on general examination were 
migraine headaches; chronic coccydynia; asbestos exposure at 
Minot and Malmstrom Air Force Bases; dysmenorrhea, secondary 
type; and bilateral heel disability.  The veteran's 
psychiatric history, including a service diagnosis of 
adjustment disorder with mixed mood, was noted on psychiatric 
evaluation in April 1994.  The veteran indicated that she had 
to deal with a lot of stress, including being out of the 
service, working two jobs, being a single mother of three 
children, and the possibility of moving.  The examiner 
concluded that the diagnosis continued to be adjustment 
disorder with mixed mood.  The results of VA laboratory tests 
in May 1994 were within normal limits except for HGB of 13 
g/dl (normal is from 13.1-17.8), HCT of 38.7 percent (normal 
is from 39.6-50.5), cholesterol of 244 mg/dl (normal is from 
146-240), and chloride of 111 mmol/l (normal is from 98-110).  
A chest X-ray was normal.

VA outpatient records from March 1995 to April 1996 reveal a 
notation in October 1995 of cramping with periods, unchanged, 
without relief with Motrin.  

The veteran testified at a personal hearing at the RO in 
April 1996 that an adjustment disorder was noted in service, 
that she started having back problems after lifting boxes and 
other things in service, and that she had service problems 
with vaginal infections and cramps.

Several VA examinations were conducted in mid-1999.  
Neurological examination was normal.  It was noted on VA 
psychiatric examination that the veteran's history included 
occasional dysmenorrhea.  A psychiatric diagnosis was 
deferred.  The psychiatric examiner noted that the veteran's 
symptoms did not meet the DSM-IV criteria for any significant 
psychiatric illness but that this was mostly because she 
would not answer questions about her symptoms.  The veteran 
complained on VA gynecological examination that she had pain 
one or two days prior to her cycles and for one day after the 
onset of her period.  The examiner's impressions included 
dysmenorrhea of longstanding, not increasing in intensity or 
frequency and probably unrelated to any problem, should be 
taken care of easily with scheduled nonsteroidals.

The Board notes that the veteran is currently service 
connected for coccydynia.  Although she complained in October 
1982 that she had recently injured her low back, no low back 
disability was diagnosed at that time.  Additionally, no back 
disability was found on discharge physical examination in 
October 1993 or on VA examinations in April 1994 and mid-
1999.  Since there is no service or post-service medical 
evidence of low back disability, the veteran's claim for 
service connection for low back disability must be denied as 
not well grounded. 

With respect to the veteran's claims for entitlement to 
service connection for residuals of asbestos exposure and for 
residuals of exposure to toxic materials, the Board notes 
that the only notation of exposure to asbestos was the 
veteran's subjective history provided in April 1994.  There 
is no medical evidence in service or after discharge of 
residual disability, including of the lungs, due to either 
asbestos exposure or exposure to toxic materials.  
Consequently, the veteran's claims for service connection for 
residuals of asbestos exposure and for residuals of exposure 
to toxic material must also be denied as not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claims for service connection for 
the above disabilities.  Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).

With respect to the veteran's claim for service connection 
for an adjustment disorder, the Board notes that an 
adjustment disorder was diagnosed in service in 1986.  
Although the adjustment disorder was noted to have resolved 
in May 1987, a VA examiner concluded on psychiatric 
evaluation in April 1994 that the veteran continued to have 
an adjustment disorder with mixed mood.  The Board has found 
this conclusion sufficient to establish that the claim for 
service connection for an adjustment disorder is plausible 
and thus well grounded.

The veteran complained of dysmenorrhea in service, and the 
examiner's impressions in April 1994 included dysmenorrhea, 
secondary type.  On VA gynecological examination in mid-1999, 
it was concluded that the veteran had longstanding 
dysmenorrhea probably unrelated to any other problem.  Since 
there were complaints of dysmenorrhea in service, a diagnosis 
of dysmenorrhea soon after discharge, and a recent diagnosis 
of longstanding dysmenorrhea, the Board concludes that 
service connection for dysmenorrhea is warranted.


ORDER

Service connection for low back disability, residuals of 
asbestos exposure, and residuals of exposure to toxic 
materials is denied.

The Board having determined that the claim for service 
connection for an adjustment disorder is well grounded, the 
appeal is granted to this extent.

Service connection for dysmenorrhea is granted.


REMAND

Since the veteran's claim for service connection for an 
adjustment disorder is well grounded, VA has a duty to assist 
her in the development of the claim.  38 U.S.C.A. § 5107(a).  
Although the April 1994 VA examiner's diagnosis is sufficient 
to establish that the veteran's claim for service connection 
for an adjustment disorder is plausible, the Board has not 
found this statement to be adequate to establish the 
veteran's entitlement to service connection for the 
disability.  In this regard, the Board notes that the VA 
physician who examined the veteran in mid-1999 concluded that 
the veteran's symptoms did not meet the DSM-IV criteria for 
any significant psychiatric illness.  

Although no psychiatric diagnosis was rendered in mid-1999, 
the examiner suspected on the basis of the veteran's 
responses that something quite traumatic had happened to the 
veteran in the past and that the veteran could not respond to 
questions regarding her symptoms.  The examiner suspected 
that the veteran had a psychiatric disorder and that it was 
her inability to answer questions concerning her symptoms 
that was mostly responsible for the examiner's conclusion 
that she did meet the criteria for a psychiatric diagnosis.  

Since the mid-1999 examination, the veteran has submitted 
statements in support of her appeal in which she has provided 
more information concerning her psychiatric history, to 
include depression associated with the suicide of her brother 
in 1974 when they were both on leave from the military.  
Therefore, the Board believes that the veteran should be 
afforded another opportunity to undergo a VA examination to 
determine if she has a psychiatric disability which is 
etiologically related to service.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to her pending claim.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2. Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature, extent, and 
etiology of any current psychiatric 
disability.  The RO should explain to the 
veteran the importance of cooperating 
with the examiner, to include answering 
all questions asked to the best of her 
ability.  The claims folder must be made 
available to and reviewed by the 
psychiatrist.  The psychiatrist should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disability 
was present in service or is 
etiologically related to service.  The 
examiner should also be requested to 
provide supporting rationale the 
opinions.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue 
remaining on appeal, 

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and her 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

